Citation Nr: 0740263	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-14 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that decision, the RO denied service 
connection for a bilateral knee disability.  


FINDING OF FACT

The evidence, overall, demonstrates that the veteran's 
bilateral knee disability was not incurred while on active 
duty.


CONCLUSION OF LAW

Service connection for a bilateral knee disability is not 
established.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The veteran claims that his current bilateral knee disability 
was caused by dropping to his knees, as part of a repeated 
sequence of running, dropping, and crawling, during basic 
training exercises in April 1945, more than one-half century 
ago. 

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Medical records from orthopedic 
surgeon Dr. W.B. from September 2000 through July 2003 
indicate treatment for degenerative arthritis in both knees, 
including a total knee replacement of the right knee in 
January 2001.  VA treatment records from April 2006 to April 
2007 also note a history of degenerative joint disease in the 
knees.  Based on the above, the evidence indeed shows a 
current disability.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The veteran's 
service medical records (SMRs) show treatment for injury to 
the knees during basic training in April 1945.  The veteran's 
knees were skinned, scabbed and slightly pustular.  The knees 
were diagnosed with cellulitis and treated for infection.  
The veteran was released to duty after two days, and no 
further complaints followed during service.  

Notably, the examination upon separation from service in 
August 1946 is negative for any complaint or diagnosis of a 
knee disability.  Therefore, service connection may not be 
established based on chronicity in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  The Board must find 
that the SMRs provide negative evidence against this claim, 
clearly indicating an acute disorder that resoled without a 
residual disability. 

Post-service, it is significant that the veteran did not 
receive treatment for any knee disability until 2000, over 54 
years after discharge.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The competent 
evidence of record provides evidence against a finding of a 
nexus between any current knee disability and the veteran's 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, 
the veteran was diagnosed with degenerative arthritis of the 
knees over fifty years after service.  

Subsequent to the rating decision on this claim, Dr. W.B. 
wrote in a September 2004 letter to the RO that "as an 
orthopedic surgeon it would be difficult to state that the 
injuries which [the veteran] sustained while dropping to his 
knees [in basic training] did not, in some way, contribute to 
the arthritic changes within his knee joints."  

When asked to clarify this opinion, Dr. W.B. wrote in a March 
2005 letter to the RO that "repetitive impact to articular 
surfaces can result in chondral death and degeneration 
changes which occur at a later time" (emphasis added).  

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability 
was at least as likely as not (a 50 percent probability) 
caused by, or a result of the claimed in-service injury or 
disease.  Unfortunately, Dr. W.B.'s letters do not 
sufficiently clarify his opinion regarding the etiology of 
the current disability to meet that burden.  Simply stated, 
no one is suggesting that the veteran's injury in service 
"could" have caused this problem, that is not at issue.  
The critical issue is whether it is at least as likely as not 
that the disorder in question was caused by military service.   

A VA examination conducted in November 2004 confirms 
degenerative joint disease of the knees, as well as changes 
in the ankles and hips.  The VA examiner noted that the knee 
injury in 1945 included skin lesions and infection, although 
with no evidence of internal joint injuries.  The examiner 
also noted that prior to retiring in 1997, the veteran had 
worked as a rancher for twenty years.  

The VA examiner stated "as best I can determine from 
available evidence, the DJD developed in the late years of 
this veteran's life and that resulted in right knee 
arthroplasty are not caused by or the result of skin injury 
of the knees in 04/45."  

After reviewing Dr. W.B.'s two opinion letters, the RO 
requested a second VA examination.  The VA examiner's 
findings in May 2007 were essentially the same as those of 
November 2004.  The examiner stated "from the available 
medical evidence there is no proof that there were any 
internal knee injuries regarding the knees during his active 
duty status ....  His current DJD changes can be attributed to 
age and perhaps to some extent to his being a rancher.  Thus 
as best as I can determine his DJD of the knees is not caused 
by or the result of his service in the U.S. Marine Corp 
[sic]."  

Such an opinion provides clear medical evidence against this 
claim.  The examiner's opinion is more consistent with the 
veteran's medical history, particularly the lapse of fifty-
four years between service and the first diagnosis of a knee 
disability in 2000.

The Board acknowledges that the veteran has submitted lay 
statements indicating that he has suffered from occasional 
pain and difficulty in the knees since discharge from 
service, although he did not seek treatment because the pain 
was generally "bearable".  In this regard, the veteran is 
indeed competent to report symptoms of knee pain.  Layno, 6 
Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  
However, the veteran's lay contentions in this case are 
outweighed by the post-service medical record which, as a 
whole, indicates that the veteran did not receive treatment 
for knee disability until over five decades after discharge 
from service and clearly does not support of finding that 
this disorder was caused by service in World War II.  See 
generally Barr v. Nicholson, supra.  Simply put, the 
veteran's lay contentions are not consistent with the other 
evidence of record, and are outweighed by this evidence.

In summary, the medical evidence of record does not support 
the contention that the veteran's knee problems are connected 
to service.  To the contrary, VA medical opinion indicates 
that the currently manifested disability of the knees is not 
consistent with in-service origin.  The Board must also find 
that the service and post-service treatment records, 
indicating a knee injury that was treated and resolved in 
service, a knee disability that did not manifest for many 
years after service, and the VA medical opinion outweigh the 
veteran's lay statements and the private medical opinion 
cited above.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral knee 
disability.  In denying his claim, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  A 
post-adjudicatory RO letter in March 2006 notified him of the 
criteria for establishing an initial rating and effective 
date of award.  This notice defect was cured by 
readjudication of the claim in a May 2007 Supplemental 
Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  In any event, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from December 2002 to October 2003 and from April 
2006 to April 2007.  The RO obtained private medical records 
from Dr. W.B. and Frank Howard Memorial Hospital.  The RO 
also sent letters to Dr. W.B. and the veteran, in January 
2005 and July 2006 respectively, requesting further 
clarification of their previous statements.  The veteran was 
afforded two VA medical examinations, in November 2004 and 
May 2007.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for bilateral knee disability is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


